REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims recite a lighting device with a lens formed from a revolution of a cross-sectional profile around an axis of revolution. The LED is located above the axis of revolution. The closest prior art being Zwick which suggests changes to the shape/curves of the cross-section profile to alter the focus relative to the LED which adjusts the spread of the light as seen in figures 5-7. Zwick does not alter the axis of rotation from the LED as part of adjusting the focus. The examiner considers that one of ordinary skill in the art would understand that the teaching of altering focus by changing the cross-sectional shape does not translate to a teaching of moving the LED up and down to alter the light spread. This feature combined with the other details recited in the claim are not taught or suggested by the current prior art of record.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637